Citation Nr: 9933248	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-33 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1963, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.


REMAND

In 1997, the Board issued a decision that denied the 
veteran's claim for entitlement to a compensable evaluation 
for tinnitus.  Board Decision/Remand, April 11, 1997.  The 
decision also found that the veteran had not presented a 
well-grounded claim for the issue of entitlement to service 
connection for a bilateral knee condition.   Upon receiving 
notification of the decision, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) and 
known hereinafter as the Court.  In [redacted], 
the Court upheld the Board's decision with 
respect to the issue of entitlement to service connection for 
a bilateral knee disability.  The Court however remanded the 
case to the Board for further development, concerning the 
veteran's claim for an increased rating for tinnitus.  

Specifically, the Court noted that the Board should have 
obtained additional clarifying medical evidence concerning 
the veteran's previously diagnosed tinnitus.  In keeping with 
the Court's discussion, the claim is remanded to the RO for 
the purpose of obtaining said medical evidence.

The Board additionally notes that the veteran's tinnitus 
condition has been rated pursuant to the criteria found at 38 
C.F.R. § 4.85 - 4.87a.  While the veteran's claim was 
pending, new rating criteria for auditory disorders became 
effective June 10, 1999.  Per Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is to be afforded a 
special otolaryngological examination to 
discover the current nature and extent of 
any tinnitus condition from which he now 
suffers.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  The claims folder and 
this Remand are to be made available to 
the examiner for review prior to the 
examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran's claim 
should be readjudicated with consideration to all applicable 
rating schedule criteria, to include both the old and new 
criteria for auditory conditions.  If the decision remains 
unfavorable, he should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  However, 
while this case is in REMAND status, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Board remanded the other three appealed issues for further development by the RO.


